Gunter, Justice.
This is an appeal from convictions for rape and aggravated sodomy; after a jury trial the appellant was sentenced to life imprisonment and twenty years, the sentences to run consecutively.
Appellant’s only defense to the rape charge was that the victim had consented. Appellant was the only witness testifying in his behalf, and his contention was that the victim had agreed to have intercourse with him in exchange for a "few bucks.” However, when the appellant refused to pay her, after the act, she threatened to holler "Rape.” Appellant then became afraid and tied her up. When a policeman appeared at the scene, the victim still being tied up, appellant testified that he ran because he was afraid the officer would shoot him. Appellant denied threatening the prosecutrix with a gun and denied committing sodomy.
We have reviewed the record and find that the evidence more than adequately supported both convictions. And although the appellant has enumerated seven errors in the trial court, they are all wholly without merit, and they do not warrant treatment in this opinion.

Judgment affirmed.


All the Justices concur.